 

Case 1:17-cr-00674-GBD Document 249 Filed 05/11/20 Page 1 of 1
Case 1:17-cr-00674-GBD Document 248 Filed 05/11/20 Page 1 of 1
U.S. Department of Justice ©

  

United States Attorney

  
 

 

. PR
The Silvio J. Mollo Building 5
One Saint Andrew’s Plaza
New York, New York 10007

  
   

May 11, 2020
BY ECF
The Honorable George B. Daniels
United States District Judge Pe og oy
Southern District of New York mest © 4 sun
500 Pearl St

New York, New York 10007
Re: United States v. Cantabile Jones, et al., \7 Cr. 674 (GBD)
Dear Judge Daniels:

On or about March 24, 2020, this Court issued a summons in connection with a violation
of supervised release in the above captioned matter. A conference was scheduled for May 12,
2020 at 10:00 a.m. As a result of the COVID-19 pandemic, the Government respectfully requests
that the Court adjourn the conference until July 14 or 21, 2020. This is the Government’s first
request for an adjournment.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

 

By:

 

Michael C. McGinnis
Assistant United States Attorney
(212) 637-2305

ce: Counsel of Record (by ECF)

 
